      Case 3:20-cv-00687-RDM Document 58-1 Filed 09/18/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


 MAUREEN PIEKANSKI

       Plaintiff,
                                          Case No. 3:20-cv-00687
       v.

 ALEX AZAR II, in his official capacity   (Hon. Martin Carlson)
 as the Secretary of the Department of
 Health and Human Services.               Electronically Filed

       Defendant.




  PLAINTIFF’S MOTION TO DENY DEFENDANT’S CROSS-MOTION
   FOR SUMMARY JUDGMENT OR STAY PROCEEDINGS; OR TO
   STRIKE DEFENDANT’S FACTUAL ASSERTION PURSUANT TO
                       F.R.C.P. 56(d)


                                      Mark W. Fidanza (PA320930)
                                      REED SMITH LLP
                                      Three Logan Square
                                      1717 Arch Street, Suite 3100
                                      Philadelphia, PA 19103
                                      215-851-8100
                                      mfidanza@reedsmith.com

                                      Bridget Noonan (PA314492)
                                      Parrish Law Offices
                                      788 Washington Road
                                      Pittsburgh, PA 15228
                                      412-561-6250
                                      bridget@dparrishlaw.com

                                      Attorneys for Plaintiff Maureen Piekanski
Dated: September 18, 2020
      Case 3:20-cv-00687-RDM Document 58-1 Filed 09/18/20 Page 2 of 7




I.    PRELIMINARY STATEMENT

      Plaintiff Maureen Piekanski seeks an Order either denying or staying the

proceedings pursuant to Fed.R.Civ.P. 56(d). Alternatively, Mrs. Piekanski seeks

an Order striking the Secretary’s factual assertion regarding beneficiary appeal

volumes before the Office of Medicare Hearings and Appeals (OMHA) as noted in

his Cross-Motion for Summary Judgment (Dkt. #50 at 29) pursuant to Fed.R.

Civ.Proc.56(d). Mrs. Piekanski cannot respond to this element of the Secretary’s

Cross-Motion as she does not have the facts necessary to do. Not supported by an

administrative record cite, Mrs. Piekanski previously attempted to elicit more

specific data by way of a deposition. The Secretary quashed Mrs. Piekanski’s

effort. Dkt. #55. The Secretary’s facts speak directly to the fairness of applying

collateral estoppel, a consideration this Court must determine to dispose of the

Cross-Motion. In such cases, the Secretary’s motion should be denied or these

proceedings stayed to allow for discovery. Alternatively, Mrs. Piekanski requests

that the assertion regarding purportedly burdensome appeal volumes be stricken.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 56(a) affords summary judgment if “the

movant shows that there is no genuine dispute as to any material fact.”

Necessarily, the rule contemplates that non-movants may not have all the facts to

respond to motions for summary judgment. Specifically, Fed. R. Civ. P. 56(d)



                                        1
       Case 3:20-cv-00687-RDM Document 58-1 Filed 09/18/20 Page 3 of 7




provides:

               If a nonmovant shows by affidavit or declaration that, for
               specified reasons, it cannot present facts essential to
               justify its opposition, the court may:

               (1) defer considering the motion or deny it;
               (2) allow time to obtain affidavits or declarations or to
               take discovery; or
               (3) issue any other appropriate order.

      In support of seeking discovery under Fed.R.Civ.P. 56(d), a party must

“‘submit an affidavit specifying, for example, what particular information is

sought; how, if uncovered, it would preclude summary judgment; and why it has

not previously been obtained.’” Pepe v. Cavalry SPV I, LLC, Civ. No. 2:15-08634

WJM, 2016 WL 3027335, 2 (D.N.J. May 26, 2016) (quoting Dowling v. City of

Phila., 855 F.2d 136, 139-140 (3d Cir 1988)).

      Indeed, district courts “usually grant properly filed requests for discovery

under Rule 56(d) ‘as a matter of course’” when non-movants are responding to

summary judgment motions. Shelton v. Bledsoe, 775 F.3d 554, 568 (3d Cir. 2015)

(internal citations omitted). This is especially the case where “relevant facts are

under control of the party moving for summary judgment.” Id. (citing Murphy v.

Millennium Radio Grp. LLC, 650 F.3d 295, 310 (3d Cir. 2011). Unless discovery

requests relate to facts that are not material, “a district court is rarely justified in

granting summary judgment” for the movant if discovery is deficient. Shelton, 775

F.3d at 568.

                                           2
       Case 3:20-cv-00687-RDM Document 58-1 Filed 09/18/20 Page 4 of 7




       Notably, the Third Circuit considers whether a party had a “full and fair”

opportunity to litigate relevant issues in prior actions in its application of collateral

estoppel. See e.g., Jean Alexander Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d

244, 249 (3d Cir. 2006).

III.   PLAINTIFF CANNOT RESPOND TO THE SECRETARY’S
       CROSS-MOTION FOR SUMMARY JUDGMENT

       The Secretary contends in his Cross-Motion for Summary Judgment that

beneficiary appeal volumes are so burdensome that he cannot appear before ALJs

within OMHA to defend his coverage denials, rendering the application of

collateral estoppel in Mrs. Piekanski’s case unfair. Dkt. #50 at 29. Mrs. Piekanski

cannot oppose the Cross-Motion without the only relevant facts in this regard, the

number of ALJ appeals initiated by beneficiaries who are represented by counsel in

FYs 2018 and 2019. A denial or stay of the Secretary’s Cross-Motion is therefore

appropriate pursuant to Fed.R.Civ.P. 56(d). Alternatively, the Secretary’s appeal

data should be stricken so he cannot rely upon such data to justify his position that

applying collateral estoppel would be unfair.

       The facts sought by Mrs. Piekanski are material to the Secretary’s position

as they address the fairness of applying collateral estoppel against the Secretary.

Specifically, discovering the number of ALJ hearings initiated by represented

beneficiaries, like Mrs. Piekanski, in FYs 2018 and 2019 would provide the

universe of ALJ hearings that the Secretary may have actually participated in to

                                           3
       Case 3:20-cv-00687-RDM Document 58-1 Filed 09/18/20 Page 5 of 7




defend his coverage denials during the time of Mrs. Piekanski’s prior hearings that

resulted in coverage.    Here, the Secretary relies upon aggregate ALJ appeal

estimates (in one instance, from 2016) to justify his position that he could not

attend hearings due to their volume, thereby preventing a full and fair opportunity

to litigate the reasonableness and necessity of TTFT. Dkt. #50 at 29. However,

the Secretary has the full panoply of rights as a litigant (calling witnesses,

providing testimony, etc.) in a much smaller subset of hearings, those wherein a

represented beneficiary initiated the ALJ appeal. Dkt. #28-15 at 15. This is the

subset of ALJ hearings that would be relevant to the Secretary’s fairness argument.

      As noted above, the Third Circuit considers whether a party has had a full

and fair opportunity to litigate issues when choosing whether to apply collateral

estoppel against that party. As the Secretary’s use of appeal volumes speaks

directly to fairness (“it would not be practicable for the Secretary to defend himself

in thousands of ALJ appeals filed each year,” Dkt. #50 at 29), the accurate,

relevant number of beneficiary-initiated ALJ hearings is material to the Secretary’s

argument and necessary for Mrs. Piekanski’s opposition. Summary judgment in

favor of the Secretary would be precluded in the event Plaintiff cannot obtain the

relevant data.

      The relevant data is within the exclusive control of the Secretary. The

publicly available data (Dkt. #50 at 29, fn. 15) is not specific to ALJ appeals


                                          4
       Case 3:20-cv-00687-RDM Document 58-1 Filed 09/18/20 Page 6 of 7




initiated by beneficiaries represented by counsel. Mrs. Piekanski sought this data,

notifying the Secretary on September 1, 2020 of a deposition. However, the

Secretary sought a protective order, which was granted. Dkt. #55.

      Granting discovery regarding the number of appeals filed by beneficiaries

represented by counsel in FYs 2018 and 2019 would be appropriate pursuant to

Fed. R. Civ. P. 56(d) as Mrs. Piekanski cannot respond to the Secretary’s

contention that applying collateral estoppel would be unfair without this

information.

      Alternatively, Mrs. Piekanski requests that the Court strike this portion of

the Secretary’s brief. The Secretary has not offered any record cites supporting the

impracticality of appearing in beneficiary appeals where the beneficiary is

represented by counsel, nor does he offer up these facts in his Statement of

Undisputed Material Facts (Dkt. #50-2). Instead, the Secretary relies on non-

record evidence in support of this argument. Having resisted Mrs. Piekanski’s

effort to actually discover or rebut the facts, the Secretary should not be able to

unilaterally offer alleged, non-record, facts in support of his argument.

IV.   CONCLUSION

      Mrs. Piekanski requests that the Secretary’s Cross-Motion for Summary

Judgment be denied or stayed pending discovery. Such discovery would be limited

to data on the number of ALJ hearings initiated by beneficiaries represented by


                                          5
       Case 3:20-cv-00687-RDM Document 58-1 Filed 09/18/20 Page 7 of 7




counsel, to determine whether this volume would prevent the Secretary’s full and

fair opportunity to litigate Mrs. Piekanski’s claims before an ALJ. This data

speaks directly to whether collateral estoppel could be applied fairly against the

Secretary and is essential to disposing of his motion.

      Alternatively, Mrs. Piekanski requests that his assertions regarding appeal

volumes be stricken, so that he cannot rely upon vague, irrelevant estimates to

argue that the application of collateral estoppel would be unfair.

                                          Respectfully submitted,

                                           /s/ Mark W. Fidanza
                                          Mark W. Fidanza (PA320930)
                                          REED SMITH LLP
                                          Three Logan Square
                                          1717 Arch Street, Suite 3100
                                          Philadelphia, PA 19103
                                          215-851-8100
                                          mfidanza@reedsmith.com

                                          Bridget Noonan (PA314492)
                                          Parrish Law Offices
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          412-561-6250
                                          bridget@dparrishlaw.com

                                          Attorneys for Plaintiff Maureen Piekanski

Dated: September 18, 2020




                                          6
